Citation Nr: 0517907	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran's daughter and son-in-law



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from March 1941 to April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In February 
2003, the appellant was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
September 2003, the Board remanded the appellant's 
application to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

The Board observes that its September 2003 remand 
instructions directed that the RO was to request all relevant 
VA clinical documentation pertaining to the veteran from the 
East Orange, New Jersey, VA medical facility for 
incorporation into the record.  In May 2004, the AMC 
requested VA clinical documentation from the East Orange, New 
Jersey, VA Medical Center VAMC) for the period "from 1981 to 
the present."  The Board notes that the veteran died on 
January [redacted], 1981.  In a November 2004 notice to the 
appellant, the AMC stated that its request for VA clinical 
documentation from the East Orange, New Jersey, VAMC was 
"returned undeliverable" and it had made a second request 
for the VA clinical documentation.  The record does not 
reflect that such a request was made or any clinical 
documentation was subsequently received from the VAMC.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the East Orange, 
New Jersey, VA medical facility, for the 
period prior to January 10, 1991 and not 
already of record, be forwarded for 
incorporation into the record.  If there 
is no such documentation, a written 
statement to that effect should be 
incorporated into the record.  

2.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the appellant's 
application to reopen her claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

